Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 21 are objected to because of the following informalities:  
Claim 16 has an extra space at the end of the claim before the period.  
Claim 21 recites “the components of the data collection in response…”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the components of the data collection device in response…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends from itself and is therefore indefinite. For the purpose of examination, the Examiner will treat claim 21 as if it depends form independent claim 20, which appears to be the correct dependency since claim 20 is the only method claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0313349 to Krulevitch et al.
Regarding claim 1, Krulevitch et al. discloses data collection device (module 204) (Figs. 7A-7E and 8A-8B) comprising: 
a first portion (rotating knob 278) configured for attachment to an injection device (drug delivery pen 224) (see Fig. 7B) (paragraphs 65 and 67),
a second portion (button 251) attached to the first portion (rotating knob 278); 
a sensor arrangement (sensors 214 and 215) (paragraph 65);
a processor (microprocessor on board 270);
a power source (power supply 276) or battery (paragraph 44 discloses like elements are similarly numbered and power supply 176 is referred to as a battery; similarly paragraph 77 discloses that the power source is a coin cell battery) configured for providing power to components of the data collection device (module 204) (paragraphs 73 and 74); and
a switch (microswitch 268) that operates upon a movement of at least part of the second portion (button 251) relative to the first portion (rotating knob 278), wherein an operation of the switch (microswitch 268) triggers powering of the components of the data collection device (module 204) before a dose delivery by the injection device (drug delivery pen 224) (paragraphs 73 and 74, which describe how the electronic components are in a sleep mode until microswitch 
Regarding claim 2, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 1, and Krulevitch et al. further discloses that the switch (microswitch 268) is configured for detecting an axial movement of the second portion (button 251) (paragraphs 71, 73 and 74).
Regarding claim 3, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 1, and Krulevitch et al. further discloses that the first portion (rotating knob 278) is configured to engage with a dialing knob (dosage selector 220) of the injection device (drug delivery pen 224) (paragraphs 65 and 67).
Regarding claim 8, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 1, and Krulevitch et al. further discloses that the second portion (button 251) includes a pillar (longitudinal member 254 or separator 255c or activation shaft 297), configured to move in a distal direction as a dose delivery procedure is commenced to activate the switch (microswitch 268) before delivery of the dose starts (paragraph 73).
Regarding claim 10, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 1, and Krulevitch et al. further discloses that when the switch (microswitch 268) operates, the switch (microswitch 268) connects the power source (power supply 276) to the sensor arrangement (sensors 214 and 215) (paragraphs 73 and 74; sensors 214 and 215 are part of the electronic components of module 204 that are in a sleep mode prior to activation of button 251/microswitch 268).
Regarding claim 11, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 1, and Krulevitch et al. further discloses that the sensor arrangement (sensors 214 and 215) comprises one or more of an optical sensor, a magnetic sensor, a capacitive sensor and a mechanical sensor (paragraph 18 and claim 14).
Regarding claim 12,
Regarding claim 13, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 12, and Krulevitch et al. further discloses that the processor (microprocessor on board 270) is configured to use the timer to determine a time stamp for an administration of a medicament dosage by the injection device, and to store the determined time stamp and the medicament dosage (paragraph 75).
Regarding claim 14, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 1, and Krulevitch et al. further discloses an indicator (display; paragraph 88) for providing a notification (alert/warning; paragraph 88) indicating that a dose has been taken (how long to hold down the dose button/a missed dose/a duplicate dose are all examples of a dose having been taken; paragraph 88), wherein the data collection device (module 204) is configured to determine whether the notification (warning/alert) is to be provided in response to detecting an operation of the switch (microswitch 268; paragraph 88), and comparing a current time and a time of a last dose delivery (that a dose has been missed or that a dose is being duplicated requires a comparison of a current time and a time of last dose delivered; paragraph 88).
Regarding claim 15, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 1, and Krulevitch et al. further discloses that an optical indicator arrangement (display on the module 204, paragraph 54 and 88 and/or a healthcare provider’s computer, see paragraph 75) configured to indicate that a delivery of medicament is permitted or to provide an alert that a significant dose was delivered within a certain time period (4-10 seconds, per proper pen usage technique) (paragraph 75 and see paragraph 88 discussing a feature of the device wherein a user is provided with a timer that reminds the user to hold the dosage delivery button down for several seconds during the injection).
Regarding claim 16, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 1, and Krulevitch et al. further discloses that the switch (microswitch 268) is a lever switch (switch 268 comprises fingers 269a (i.e., these fingers form the lever) which are lowered onto conductive tracts 269b by separator 255c (which is activated by depressing button 251) to create a closed circuit; paragraph 73), a dome switch, a slider switch, a rubber keypad switch, a capacitive touch switch, or a resistive touch switch[[ ]].

Regarding claim 17, Krulevitch et al. discloses a medical administration apparatus (Figs. 7A-7E and 8A-8B) comprising:
an injection device (drug delivery pen 224) comprising a rotatable component (dosage selector 220) configured to rotate as a medicament is expelled from the injection device (drug delivery pen 224) (paragraph 72); and 
a data collection device (module 204) (Figs. 7A-7E and 8A-8B) comprising: 
a first portion (rotating knob 278) configured for attachment to an injection device (drug delivery pen 224) (see Fig. 7B) (paragraphs 65 and 67),
a second portion (button 251) attached to the first portion (rotating knob 278); 
a power source (power supply 276) or battery (paragraph 44 discloses like elements are similarly numbered and power supply 176 is referred to as a battery; similarly paragraph 77 discloses that the power source is a coin cell battery) configured for providing power to components of the data collection device (module 204) (paragraphs 73 and 74); and
a switch (microswitch 268) that operates upon a movement of at least part of the second portion (button 251) relative to the first portion (rotating knob 278), wherein an operation of the switch (microswitch 268) triggers powering of the components of the data collection device (module 204) before a dose delivery by the injection device (drug delivery pen 224) (paragraphs 73 and 74, which describe how the electronic components are in a sleep mode until microswitch 268 is activated by depressing button 251, additionally, dose delivery does not start until button 251 is fully depressed; paragraphs 71 and 73). 
Regarding claim 18,
Regarding claim 19, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 18, and Krulevitch et al. further discloses that the second portion (button 251), the switch (microswitch 268), and the injection button (actuation button 216) are arranged such that when the switch (microswitch 268) has been activated upon an axial movement of the second portion (button 251) relative to the first portion (rotating knob 278), and a further axial movement of the second portion (button 251) is communicated to a movement of the injection button (actuation button 216) in a distal direction causing disengagement of a clutch (coupling ring 245 disengages from capture ring 244 and/or rotatable knob 278 disengages from capture ring 244) of the injection device (drug delivery pen 224) to permit a dose delivery (paragraph 71).

Regarding claim 20, Krulevitch et al. discloses a method of delivering a dose of medication using a medicament administration device (Figs. 7A-7E and 8A-8B) comprising an injection device (drug delivery pen 224) and a data collection device (module 204) attached to the injection device (drug delivery pen 224) (see Fig. 7B for example), the method comprising:
moving a second portion (button 251) of the data collection device (module 204) in a distal direction relative to a first portion (rotating knob 278) of the data collection device (module 204), wherein the first portion (rotating knob 278) is attached to the injection device (drug delivery pen 224) (via engagement of raised ridge 210b with groove 210a, see paragraphs 65 and 67), and the second portion (button 251) is attached to the first portion (rotating knob 278); 
activating a switch (microswitch 268) of the data collection device (module 204), wherein the switch (microswitch 268) operates upon a movement of at least part of the second portion (button 251) relative to the first portion (rotating knob 278), wherein an operation of the switch (microswitch 268) triggers powering of the components of the data collection device (module 204) before a dose delivery by the injection device (drug delivery pen 224) (paragraphs 73 and 74, which describe how the electronic components are in a sleep mode until microswitch 268 is activated by depressing button 251, additionally, dose delivery does not start until button 251 is fully depressed; paragraphs 71 and 73); 
further moving the second portion (button 251) and thereby moving a dose button (actuation button 216) of the injection device in the distal direction (paragraphs 66, 71 and 73 discuss how 
disengaging a clutch (coupling ring 245 disengages from capture ring 244 and/or rotatable knob 278 disengages from capture ring 244) of the injection device (drug delivery pen 224) to permit the dose delivery (paragraph 71).

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0194826 to Nielsen et al.
Regarding claim 1, Nielsen et al. discloses data collection device (module 2) (Fig. 2) comprising: 
a first portion (housing 20) configured for attachment to an injection device (pen device 1) (see Fig. 2),
a second portion (push button 23) attached to the first portion (housing 20); 
a sensor arrangement (detector, paragraph 33/electronic detection means, paragraph 35);
a processor (controller system; paragraph 36);
a power source or battery configured for providing power to components of the data collection device (module 2) (a power supply must exist in module 2 or else the components of module 2 could not possibly be powered up as described in paragraphs 33 and 36); and
a switch (switch 28) that operates upon a movement of at least part of the second portion (push button 23) relative to the first portion (housing), wherein an operation of the switch (switch 28) triggers powering of the components of the data collection device (module 2) before a dose delivery by the injection device (pen device 1) (paragraphs 33, 38 and 39). 
Regarding claim 4, Nielsen et al. discloses the claimed invention as discussed above concerning claim 1, and Nielsen et al. further discloses that a force required to operate the switch (switch 28) is lower than a force required to cause a medicament delivery from the injection device (pen device 1) (paragraphs 33-34 and 37-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al.
Regarding claim 5, Nielsen et al. discloses the claimed invention as discussed above concerning claim 4, and Nielsen et al. further discloses that a force is required to operate the switch (switch 28) (paragraphs 33-34 and 37-38), but Nielsen et al. does not expressly state that the force required to operate the switch is between 1 and 5 N.  
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that that device of Nielsen et al. would operate with a force required to operate the switch being between 1 and 5 N as these are small quantities of force that would be appropriate for handheld portable injection devices and data collection devices for use with portable handheld injection devices, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al., in further view of U.S. Patent No. 6,500,169 to Deng. 
Regarding claims 6-7,
Deng teaches a button (button 120) construction for use on a medical device (Fig. 6) wherein a center of the button (button 120) is slightly deformable in a distal direction (cols. 9-10, lines 60-1), as recited in claim 6; and that the movement of the button (button 120) comprises a deformation of the button (button 120) whereby a center of the button (button 120) moves in a distal direction more than a periphery of the button (button 120) moves in the distal direction (button 120 transitions from a dome to a concave shape, producing an audible and tactile feedback to indicate to the user that the button has been triggered; cols. 9-10, lines 60-4), as recited in claim 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the second portion button of the data collection device of Krulevitch et al. to be a deformable dome-shaped button, as taught by Deng, in order for the second portion button of the data collection device to have an audible and tactile feedback functionality, that can signal to the user that the button has been properly activated with sufficient force, indicating that the switch has closed (cols. 9-10, lines 60-4 of Deng). 

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., in further view of Deng. 
Regarding claims 6-7, Nielsen et al. discloses the claimed invention as discussed above concerning claim 1, but Nielsen et al. does not expressly teach that a center of the second portion is slightly deformable in a distal direction, as recited in claim 6; or that the movement of the second portion for operating the switch comprises a deformation of the second portion whereby a center of the second portion moves in a distal direction more than a periphery of the second portion moves in the distal direction, as recited in claim 7.
Deng teaches a button (button 120) construction for use on a medical device (Fig. 6) wherein a center of the button (button 120) is slightly deformable in a distal direction (cols. 9-10, lines 60-1), as recited in claim 6; and that the movement of the button (button 120) comprises a deformation of the button (button 120) whereby a center of the button (button 120) moves in a distal direction more than a periphery of the button (button 120) moves in the distal direction (button 120 transitions from a dome to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the second portion button of the data collection device of Nielsen et al. to be a deformable dome-shaped button, as taught by Deng, in order for the second portion button of the data collection device to have an audible and tactile feedback functionality, that can signal to the user that the button has been properly activated with sufficient force, indicating that the switch has closed (cols. 9-10, lines 60-4 of Deng). 

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al., in further view of U.S. Publication No. 2013/0310756 to Whalley et al.
Regarding claim 9, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 1, and Krulevitch et al. further discloses that the movement of the second portion (button 251) for operating the switch (microswitch 268) is an axial movement relative to the first portion (rotating knob 278) (paragraph 71), the axial movement causing activation of the switch (microswitch 268) (paragraph 73), whereby electronics on a circuit board (circuit board 270) of the data collection device (module 204) are powered (paragraphs 73 and 74), but does not expressly state that the circuit board is a printed circuit board. 
Whalley et al. teaches that printed circuit boards (PCB 242/252/262) are commonly used in portable, handheld injector (drug delivery device 210) data collection devices (dose measurement system 200) for organizing and electrically connecting the various electronic components of the device (paragraph 49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the circuit board of the data collection device of Krulevitch et al. to be a printed circuit board, as taught by Whalley et al., since printed circuit boards are commonly used in portable, handheld injector data collection devices for organizing and electrically connecting the various electronic components of the device (paragraph 49 of Whalley et al.).  
Regarding claim 21, Krulevitch et al. discloses the claimed invention as discussed above concerning claim [[21]] 20, and Krulevitch et al. further discloses further comprising powering and thereby activating the components of the data collection device (module 204) in response to the operation of the switch (microswitch 268), wherein the components include electronics on a circuit board (circuit board 270) of the data collection device (module 204).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/742219 (reference application) (also published as USPUB 2020/0147315). Although the claims at issue are not identical, they are not patentably distinct from each other because they describe each element of the provisionally rejected claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/AMBER R STILES/Primary Examiner, Art Unit 3783